DETAILED ACTION
This Office action for U.S. Patent Application No. 17/066,331 is responsive to the request for reconsideration filed 30 November 2021, in reply to the Non-Final Rejection of 30 August 2021.
Claims 1–20 are pending, of which claims 15–20 are withdrawn from consideration as directed to a non-elected invention.
In the previous Office action, claims 1–4, 7–11, and 14 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2013/0156346 A1 (“Lee”).  Claims 5, 6, 12, and 13 were found allowable but objected to as dependent on rejected base claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to claims 1 and 8 have been fully considered but they are not persuasive. Applicant alleges that the Lee interpolation filters for a block do not qualify as a distinct first horizontal interpolation filter and a second distinct vertical interpolation filter.  The examiner disagrees.  “During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’”.  M.P.E.P. § 2111 (quoting Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005)).  Here, the various Lee interpolation filters may be, among other options, horizontal, vertical, cruciform, or rectangular.  Lee ¶ 0096.  Specifically, the interpolation filter may be of a 2D m x n size.  Id.  In this framework, a 6, 8, or 12 tap filter (¶ 0100) may be a horizontal filter or a vertical filter within a cruciform or 2D interpolation filter.  Even if Applicant were to argue that Lee ¶ 0100 necessitates the horizontal and vertical filter sizes to be equal, this does not preclude applicability to the claimed invention, because the claim language does not require that the values of x and y be different.  Several of the dependent claims, such as claim 2, even specify the x-tap and y-tap filters to have the same length.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–4,  7–11, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0156346 A1 (“Lee”).
Lee, directed to image interpolation, teaches with respect to claim 1, a device, comprising:
at least one processor configured to (¶ 0142, operation on computer):
determine an x-tap filter for horizontal interpolation of a NxM block (¶ 0100, 6-tap interpolation filter for 16 x 16 blocks, 8-tap interpolation filter for 32 x 32 blocks, and 12-tap interpolation filter for 64 x 64 blocks; 0096, 2D and cruciform interpolations having horizontal and vertical components);
determine a y-tap filter for vertical interpolation of the NxM block (id.); and
encode the NxM block using the x-tap filter and the y-tap filter (¶¶ 0092–0100, interpolation filter selection is within the context of image encoding).
The claimed invention differs from Lee in that in the claimed invention, the filter tap numbers are proportional to the block dimensions.  Lee ¶ 0100 states that tap number grows larger with block size, but the differing ratios of 6:16 (3/8), 8:32 (1/4), and 12:64 (3/16) do not make a claimed proportional relationship.  However, Lee discloses the general principle of “a plurality of interpolation filters having different tap numbers . . . .and shapes according to the size of a block” (¶ 0096), with the exact sizes chosen in ¶ 0100 described as exemplary and not limiting based on this principle.  As such, it would have been within the ordinary skill in the art at the time of effective filing to select a proportionate relationship between filter tap number and block size within the general guidance provided by Lee for optimizing interpolation filters according to filters “having tap numbers set according to the size of the block” and specifically having tap numbers increase with the size of the block, with the predictable result of increasing the precision of further operations dependent on the interpolation, such as motion compensation (¶ 0094).

Regarding claim 2, Lee teaches the device of claim 1, wherein the at least one processor is configured to:
compare a first dimension and a second dimension to the NxM block that correspond to N and M respectively, to a predetermined threshold (¶ 0100, 32 or 64 in the example),
select the x-tap filter with a first length and the y-tap filter with the first length when each of the first dimension and the second dimension satisfy the predetermined threshold (id., 8-tap or 12-tap filter for larger blocks); and
select the x-tap filter with a second length and the y-tap filter with the second length when each of the first dimension and the second dimension does not satisfy the predetermined threshold (id., 6-tap or 8-tap filter for smaller blocks).

Regarding claim 3, Lee teaches the device of claim 2, wherein the x-tap filter and the y-tap filter with first lengths are long interpolation filters, and wherein x and y are each equal to or greater than the predetermined threshold (¶ 0100, 8-tap filter applied to a 32 x 32 block or a 12-tap filter applied to a 64 x 64 block).

Regarding claim 4, Lee teaches the device of claim 2, wherein the x-tap filter and the y-tap filter with second lengths are short interpolation filters, and wherein x and y are each less than the predetermined threshold (¶ 0100, 6-tap filter applied to a 16 x 16 block or an 8-tap filter applied to a 32 x 32 block).

Regarding claim 7, Lee teaches the device of claim 1, wherein the at least one processor is configured to:
calculate a reference block size from a block size of the NxM block based on a scaling factor (¶¶ 0042–43, perform processing for largest square processing unit equal to or smaller than the size of a coding unit); and
use the reference block size to select filter lengths for the x-tap filter and the y-tap filter based on a comparison of the block size of the NxM block to a predetermined threshold (¶ 0100, select tap number based on processing unit size).

Regarding claim 8, Lee teaches a method, comprising:
determining an x-tap filter for horizontal interpolation of a NxM block (¶ 0100, 6-tap interpolation filter for 16 x 16 blocks, 8-tap interpolation filter for 32 x 32 blocks, and 12-tap interpolation filter for 64 x 64 blocks; 0096, 2D and cruciform interpolations having horizontal and vertical components);
determining a y-tap filter for vertical interpolation of the NxM block (id.); and
encoding the NxM block using the x-tap filter and the y-tap filter (¶¶ 0092–0100, interpolation filter selection is within the context of image encoding).
The claimed invention differs from Lee in that in the claimed invention, the filter tap numbers are proportional to the block dimensions.  Lee ¶ 0100 states that tap number grows larger with block size, but the differing ratios of 6:16 (3/8), 8:32 (1/4), and 12:64 (3/16) do not make a claimed proportional relationship.  However, Lee discloses the general principle of “a plurality of interpolation filters having different tap numbers . . . .and shapes according to the size of a block” (¶ 0096), with the exact sizes chosen in ¶ 0100 described as exemplary and not limiting based on this principle.  As such, it would have been within the ordinary skill in the art at the time of effective filing to select a proportionate relationship between filter tap number and block size within the general guidance provided by Lee for optimizing interpolation filters according to filters “having tap numbers set according to the size of the block” and specifically having tap numbers increase with the size of the block, with the predictable result of increasing the precision of further operations dependent on the interpolation, such as motion compensation (¶ 0094).

Regarding claim 9, Lee teaches the method of claim 8, further comprising:
comparing a first dimension and a second dimension to the NxM block that correspond to N and M respectively, to a predetermined threshold (¶ 0100, 32 or 64 in the example),
selecting the x-tap filter with a first length and the y-tap filter with the first length when each of the first dimension and the second dimension satisfy the predetermined threshold (id., 8-tap or 12-tap filter for larger blocks); and
selecting the x-tap filter with a second length and the y-tap filter with the second length when each of the first dimension and the second dimension does not satisfy the predetermined threshold (id., 6-tap or 8-tap filter for smaller blocks).

Regarding claim 10, Lee teaches the method of claim 9, wherein the x-tap filter and the y-tap filter with first lengths are long interpolation filters, and wherein x and y are each equal to or greater than the predetermined threshold (¶ 0100, 8-tap filter applied to a 32 x 32 block or a 12-tap filter applied to a 64 x 64 block).

Regarding claim 11, Lee teaches the method of claim 9, wherein the x-tap filter and the y-tap filter with second lengths are short interpolation filters, and wherein x and y are each less than the predetermined threshold (¶ 0100, 6-tap filter applied to a 16 x 16 block or an 8-tap filter applied to a 32 x 32 block).

Regarding claim 14, Lee teaches the method of claim 8, further comprising:
calculating a reference block size from a block size of the NxM block based on a scaling factor (¶¶ 0042–43, perform processing for largest square processing unit equal to or smaller than the size of a coding unit); and
using the reference block size to select filter lengths for the x-tap filter and the y-tap filter based on a comparison of the block size of the NxM block to a predetermined threshold (¶ 0100, select tap number based on processing unit size).

Allowable Subject Matter
Claims 5, 6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 12 disclose the same limitation of “using a block size of an overlapped block interposed between a neighboring block and the NxM block to select another interpolation filter with one of the first length or the second length for the overlapped block” found allowable in prosecution of parent U.S. Patent No. 10,841,610.  The claims are allowable for the reasons given in the 27 March 2020 Non-Final Rejection for the ‘610 patent, restated and incorporated by reference.  The examiner has no comment on the communication filed 8 October 2020 in the ‘610 patent, beyond a general statement that Applicant should in no wise consider the examiner to agree with or acquiesce to the reasoning of the comments therein.  M.P.E.P. § 1302.14(V).  Withdrawn independent claim 15 also contains the allowable limitation.  Applicant is advised that should claims 1–14 be amended to be placed in condition for allowance on this ground, claims 15–20 would be eligible for rejoinder if amended to require each and every limitation of an allowed claim (M.P.E.P. § 821.04), and would be immune from a double patent rejection under the safe harbor protection of 35 U.S.C. § 121.  M.P.E.P. § 804.01.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487